    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 1 of 15 PageID #:772




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

YVONNE MACK, individually and on behalf           )
of all others similarly situated,                 )
                                                  )
                Plaintiff,                        )
                                                  )           No. 18 C 6300
        v.                                        )
                                                  )           Judge Sara L. Ellis
RESURGENT CAPITAL SERVICES, L.P.,                 )
and LVNV FUNDING, LLC,                            )
                                                  )
                Defendants.                       )

                                    OPINION AND ORDER

        Plaintiff Yvonne Mack defaulted on a consumer debt acquired by Defendant LVNV

Funding, LLC (“LVNV”) and serviced by Defendant Resurgent Capital Services, L.P.

(“Resurgent”). After she disputed her debt in response to an initial collection letter, she received

another form letter from Resurgent that included language as to how to dispute the debt. Mack

contends that this form letter violated §§ 1692e and 1692f of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq., because it used false or deceptive means to collect or

attempt to collect her debt. Mack now moves for class certification under Federal Rule of Civil

Procedure 23(b)(3), seeking to pursue this action on behalf of a class of individuals in Illinois

who disputed their debts to debt collectors hired by Defendants but to whom Defendants then

sent identical form letters instructing them to dispute the debts again. The Court finds that Mack

has met the requirements for certification of a Rule 23(b)(3) class and so grants the motion for

class certification.
    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 2 of 15 PageID #:772




                                          BACKGROUND

       Yvonne Mack defaulted on her credit card payments to U.S. Bank, N.A. LVNV

purchased the outstanding debt from U.S. Bank and tasked its sister company, Resurgent, to

collect the debt. On April 27, 2018, Frontline Asset Strategies (“Frontline”), another debt

collector working for Resurgent, sent Mack an initial collection letter. That letter indicated that

Frontline had Mack’s account for purposes of collection, identified the amount due on the

account, and provided ways for Mack to pay the debt. It also included language explaining how

to dispute the validity of the debt (the “§ 1692g validation notice”):

                Unless you notify this office within 30 days after receiving this
                notice that you dispute the validity of this debt, or any portion
                thereof, this office will assume this debt is valid. If you notify this
                office in writing within 30 days from receiving this notice that you
                dispute the validity of this debt, or any portion thereof, this office
                will obtain verification of this debt or obtain a copy of a judgment
                and mail you a copy of such judgment or verification. If you
                request of this office, in writing, within 30 days after receiving this
                notice, this office will provide you with the name and address of
                the original creditor, if different from the current creditor.

Doc. 1 ¶ 25. On June 5, 2018, Mack sent a letter to Frontline disputing the debt and requesting

validation. Mack dated the letter “5-4-18,” but the text of her letter reports she received

Frontline’s “4-27-18” letter on “5-11-18.” Doc. 1-4 at 1. In the letter, Mack indicated that she

was providing notice that she disputed the claim and requested validation of the account pursuant

to the FDCPA.

       Frontline received Mack’s letter on June 7, 2018 and forwarded it to Resurgent.

Resurgent has responsibility for responding to disputes and providing validation. Instead of

providing validation, on June 18, 2018, Resurgent sent Mack a letter, stating in pertinent part:

“Resurgent Capital Services L.P. manages the above referenced account for LVNV Funding

LLC and has initiated a review of the inquiry we recently received.” Doc. 1 ¶ 30. The June 18


                                                   2
    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 3 of 15 PageID #:772




Resurgent letter also included a § 1692g validation notice, using almost indistinguishable

language to that found at the bottom of the April 27 Frontline letter. Defendants’ Rule 30(b)(6)

witness testified that Resurgent included the § 1692g validation notice because the letter was

Resurgent’s first communication with Mack.

       Mack contends that the June 18 letter would cause a consumer to believe that they must

again dispute a debt even though they had already submitted a dispute. For this reason, Mack

argues that the June 18 form letter violated §§ 1692e and 1692f.

                                     LEGAL STANDARD

       Class certification is appropriate where the proposed class meets the four requirements of

Rule 23(a)—numerosity, commonality, typicality, and adequacy of representation. Fed. R. Civ.

P. 23(a). The proposed class must also satisfy one of Rule 23(b)’s three subsections, in this case,

Rule 23(b)(3). Fed. R. Civ. P. 23(b); Oshana v. Coca-Cola Co., 472 F.3d 506, 513 (7th Cir.

2006). Rule 23(b)(3) requires a finding that “questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b)(3). Finally, although not an explicit requirement of Rule 23, the party seeking

certification must demonstrate that the class members are identifiable. Oshana, 472 F.3d at 513.

       The Court has broad discretion in determining whether it should certify a proposed class.

Keele v. Wexler, 149 F.3d 589, 592 (7th Cir. 1998). The party seeking certification bears the

burden of demonstrating that certification is proper by a preponderance of the evidence.

Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). The Court must

engage in a “rigorous analysis,” resolving material factual disputes where necessary. Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011); Szabo v. Bridgeport Machs., Inc., 249 F.3d



                                                 3
     Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 4 of 15 PageID #:772




672, 676 (7th Cir. 2001). But “[i]n conducting [the Rule 23] analysis, the court should not turn

the class certification proceedings into a dress rehearsal for the trial on the merits.” Messner,

669 F.3d at 811; see also Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 465–66,

(2013) (courts consider merits questions only to the extent relevant to determining whether the

proposed class has met Rule 23’s prerequisites).

                                            ANALYSIS

I.     Ascertainability

       Before considering whether Mack can demonstrate compliance with the Rule 23(a) and

23(b)(3) requirements, the Court must address Defendants’ claim that Mack has not proposed an

ascertainable class. A class is ascertainable when it is “defined clearly, “based on objective

criteria,” and not “defined in terms of success on the merits.” Mullins v. Direct Digital, LLC,

795 F.3d 654, 659–60 (7th Cir. 2015). A class is overbroad if it includes “a great number of

members who for some reason could not have been harmed by the defendant’s allegedly

unlawful conduct.” Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 824 (7th Cir. 2012).

       In her motion for class certification, Mack defined the class as:

               all persons similarly situated in the State of Illinois from whom
               Defendants attempted to collect a delinquent consumer debt, via a
               collection letter similar to the letter that is attached to the
               Complaint (Dkt. 1-5), where said individuals sought validation
               within the 30-day validation period, from one year before the date
               of this Complaint to the present.

Doc. 49 at 3. Defendants argue that this proposed class does not meet the ascertainability

requirement because no objective or administratively feasible method exists to determine the

individuals who sought validation within the thirty-day validation period given that the thirty-day

period depends on when an individual received the initial communication, not when Defendants

or their agents sent it. They contend that Mack’s proposed “limitation to those who disputed


                                                   4
    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 5 of 15 PageID #:772




within the validation period is vital to Plaintiff’s argument of confusion” because “if the recipient

did not dispute within the validation period as required by § 1692g, receipt of a second validation

notice could not reasonably confuse the recipient as to whether he or she had effectively asserted

his or her right to dispute the debt.” Doc. 65 at 6.

       In response to this argument, Mack first clarifies that the thirty-day requirement in

§ 1692g(b) has no relevance to the rights she asserts under §§ 1692e and 1692f. Indeed,

although § 1692g(b) provides consumers with certain rights when they dispute a debt within the

thirty-day period, Mack does not allege that Resurgent violated any of those rights. Cf. 15

U.S.C. § 1692g(b); McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d 240, 247 (3d Cir.

2014) (“The language of § 1692g indicates that disputing a debt is optional. The statute lists

consequences ‘[i]f the consumer’ disputes a debt.”). Instead, Mack argues that by including the

§ 1692g validation notice in communications after consumers had seemingly disputed a debt or

requested validation, Defendants violated §§ 1692e and 1692f, claims that are independent of

whether the consumers timely disputed their debts under § 1692g(b). See Evans v. Portfolio

Recovery Assocs., LLC, 889 F.3d 337, 347 (7th Cir. 2018) (“To the extent that § 1692g(b)

defines ‘disputed,’ that definition applies only to the requirements of that provision and does not

extend to § 1692e(8).”); Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 392 (4th Cir.

2014) (“Nothing in the text of the FDCPA suggests that a debtor’s ability to state a claim under

§ 1692e is dependent upon the debtor first disputing the validity of the debt in accordance with

§ 1692g.”). Mack clarifies in her reply brief that her claims do not depend on “proving the exact

date consumers received their initial collection letters” given that “Defendants sent the same

form letter response to all members of the putative class who disputed the debts – regardless of

whether Defendants considered the disputes timely.” Doc. 66 at 1, 3. Given this explanation and



                                                  5
    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 6 of 15 PageID #:772




the lack of any time limitation for Mack’s claims under §§ 1692e and 1692f, the Court does not

find the thirty-day limitation in Mack’s initial proposed class definition necessary to the class

definition and leaves arguments about the viability of her claims with or without the thirty-day

limitation to a later date.

        Regardless, to address Defendants’ concerns about ascertainability, Mack indicates a

willingness to modify the class definition to reach only those individuals Defendants identified

as having disputed their debts within forty-five days of the mailing of the initial collection letter

and to whom Defendants then sent a form letter containing the § 1692g validation notice.

Defendants used this forty-five day period to identify 613 consumers who, in the year before

Mack filed her complaint, “seemingly sought validation within the validation period,” taking into

account, for example, mail processing delays. Doc. 50-1 at 3; Doc. 65-1 at 74–76. The fact that

Defendants could identify this group of consumers suggests a potential ascertainable class. See

Rhodes v. Enhanced Recovery Co., 328 F.R.D. 225, 228 (S.D. Ind. 2018) (finding

ascertainability met where defendant produced a spreadsheet of individuals fitting the class

definition in response to a discovery request). The Court therefore exercises its discretion to

modify Mack’s proposed class definition to reach only the 613 individuals whom Defendants

themselves acknowledge “seemingly sought validation within the validation period.” Doc. 50-1

at 3; see Chapman v. First Index, Inc., 796 F.3d 783, 785 (7th Cir. 2015) (“[T]he obligation to

define the class falls on the judge’s shoulders under Fed. R. Civ. P. 23(c)(1)(B).”); In re

Motorola Sec. Litig., 644 F.3d 511, 518 (7th Cir. 2011) (“[A] district court has the authority to

modify a class definition at different stages in the litigation.”). The Court will consider whether

Mack can demonstrate compliance with the remaining Rule 23 requirements using the following

definition:



                                                  6
      Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 7 of 15 PageID #:772




                All persons in the State of Illinois who, between September 14,
                2017 and September 14, 2018, sought validation of a debt within
                forty-five days of the mailing of an initial collection letter from
                Defendants Resurgent Capital Services, L.P. or LVNV Funding,
                LLC or their agents, and in response received a form letter that
                included a § 1692g validation notice.

II.     Rule 23(a) Requirements

        A.      Numerosity

        Rule 23(a) requires that a class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). Generally, a proposed class satisfies the numerosity

requirement where it includes at least forty members. See Swanson v. Am. Consumer Indus.,

Inc., 415 F.2d 1326, 1333 n.9 (7th Cir. 1969); Smith v. Nike Retail Servs., Inc., 234 F.R.D. 648,

659 (N.D. Ill. 2006). As discussed, Defendants acknowledge that 613 individuals in Illinois

received the form letter after seemingly seeking validation during the validation period. This

easily satisfies the numerosity requirement.

        B.      Commonality

        Commonality requires Mack to show “questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). Mack’s claims must arise from a “common contention” that is “capable

of classwide resolution—which means that determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart, 564 U.S.

at 350 (“What matters to class certification . . . is not the raising of common ‘questions’—even in

droves—but, rather the capacity of a classwide proceeding to generate common answers apt to

drive the resolution of litigation.” (alteration in original) (citation omitted)). “[S]uperficial

common questions—like . . . whether each class member ‘suffered a violation of the same

provision of law’—are not enough.” Jamie S. v. Milwaukee Pub. Sch., 668 F.3d 481, 497 (7th

Cir. 2012) (quoting Wal-Mart, 564 U.S. at 350).


                                                   7
    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 8 of 15 PageID #:772




       Defendants do not contest the commonality requirement, and the Court agrees Mack’s

proposed class has met it. Mack’s claims rely on the same form letter sent to each putative class

member, with the main legal issue concerning whether the inclusion of the § 1692g validation

notice in the form letter would mislead consumers who had already disputed their debt. See

Quiroz v. Revenue Prod. Mgmt., Inc., 252 F.R.D. 438, 442 (N.D. Ill. 2008) (“The requisite

common nucleus of operative fact exists in FDCPA cases when the controversy arises from a

standard form debt collection letter. This case involves a standard form letter, and the Court

would have to resolve a question common to all potential class members: whether Exhibit A

violates Section 1692e of the FDCPA.” (citation omitted)). Because FDCPA violations are

determined from the perspective of an unsophisticated consumer, an objective standard, this

determination is common to all class members. See Steffek v. Client Servs., Inc., --- F.3d ----,

2020 WL 288239, at *3 (7th Cir. 2020); Pierre v. Midland Credit Mgmt., Inc., No. 16 C 2895,

2017 WL 1427070, at *9–10 (N.D. Ill. Apr. 21, 2017).

       C.      Typicality

       To satisfy typicality, “there must be enough congruence between the named

representative’s claim and that of the unnamed members of the class to justify allowing the

named party to litigate on behalf of the group.” Spano v. The Boeing Co., 633 F.3d 574, 586 (7th

Cir. 2011); De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983)

(typicality primarily “focus[es] on whether the named representatives’ claims have the same

essential characteristics as the claims of the class at large”). The Court considers typicality in

reference to a defendant’s actions, not with respect to specific defenses a defendant may have

against certain class members. Wagner v. NutraSweet Co., 95 F.3d 527, 534 (7th Cir. 1996).




                                                  8
    Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 9 of 15 PageID #:772




       Mack contends that her claims are typical of those of the class because they all relate to

the same form letter that Defendants sent after receiving a dispute. Defendants respond that

Mack faces a factual defense that she did not timely seek validation, undermining her claim of

typicality. As the Court has discussed, however, Mack’s claims do not necessarily turn on the

timeliness of her validation request. Therefore, any factual distinctions concerning when Mack

or class members disputed their debts does not defeat typicality, particularly given that all class

members’ claims rise or fall on the same legal theory. See De La Fuente, 713 F.2d at 232 (“The

typicality requirement may be satisfied even if there are factual distinctions between the claims

of the named plaintiffs and those of other class members. Thus, similarity of legal theory may

control even in the face of differences of fact.”); Marquez v. Weinstein, Pinson & Riley, P.S., No.

14 C 739, 2017 WL 4164170, at *6 (N.D. Ill. Sept. 20, 2017) (differences in how class members

received and responded to complaints did “not change the fundamental nature of the claims here:

that the defendants provided misleading information about how to dispute a debt”).

       D.      Adequacy of Representation

       To satisfy the adequacy of representation requirement, the class representative must

possess the same interests as the class members and not have antagonistic or conflicting claims

or interests. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625–26 (1997); Rosario v. Livaditis,

963 F.2d 1013, 1018 (7th Cir. 1992). The adequacy inquiry also involves determining whether

the proposed class counsel is adequate. Gomez v. St. Vincent Health, Inc., 649 F.3d 583, 592

(7th Cir. 2011). Defendants do not challenge the adequacy of Mack’s counsel, and the Court is

satisfied that counsel will adequately represent the class.

       But Defendants do take issue with Mack’s adequacy as a class representative. First,

similar to their typicality argument, Defendants contend that Mack’s testimony at her deposition



                                                  9
   Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 10 of 15 PageID #:772




creates a question of fact as to whether she belongs to the class. See Beaton v. SpeedyPC

Software, 907 F.3d 1018, 1027 (7th Cir. 2018) (to be an adequate representative, among other

things, “[a] named plaintiff must be a member of the putative class”). At Mack’s deposition, a

question arose as to when Mack received the Frontline letter and when she responded. At one

point, she claimed she wrote the letter on May 4, 2018, and the reference to May 11, 2018 in the

letter was likely a typo. Later, Mack changed her testimony and stated she likely made a typo

not with respect to the date she received the letter but rather with respect to the date she wrote

the letter, intending for it be dated June 4, not May 4. Defendants argue that Mack’s changed

testimony creates a credibility question and prevents Mack from demonstrating that she belongs

to the class she seeks to represent. But the Court has already modified the class definition to

address this potential issue, with the revised definition making clear that, regardless of when

Mack received the Frontline letter and wrote her response, she belongs to the class because she

sent her dispute to Frontline thirty-nine days after the mailing of the Frontline letter.

       Separately, Defendants argue that Mack’s deposition testimony calls into question her

ability to fairly advocate for the class. This standard, however, is “not difficult,” with the class

representative needing only an “understanding of the basic facts underlying the claims, some

general knowledge, and a willingness and ability to participate in discovery.” Quiroz, 252

F.R.D. at 442 (citations omitted). Defendants highlight the fact that Mack is the primary

caregiver for her mother and cannot be away from her home for long, although Mack clarified

that she could make arrangements for her mother’s care if necessary. Defendants also highlight

Mack’s admissions that she (1) did not receive or review any documents produced in the case,

(2) did not know the potential damages the class could recover or whether class members had

similar claims, and (3) would leave the decision of whether to accept a settlement offer to her



                                                  10
   Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 11 of 15 PageID #:772




attorneys. But Mack also testified that she has reviewed the complaint, the letters at issue, and

the discovery responses with counsel, with counsel keeping her informed about the progression

of the case. Although Mack did not know all of the details about which Defendants’ counsel

inquired, the fact that Mack has ceded much of the control of the litigation to her counsel does

not demonstrate her inadequacy as a class representative. Id. (“ It is permissible for class counsel

to be the driving force behind the more complicated legal theories, as long as the named plaintiff

has some general knowledge and understanding of the issues, and a willingness to participate in

the suit.”); see also Culver v. City of Milwaukee, 277 F.3d 908, 913 (7th Cir. 2002) (“Experience

teaches that it is counsel for the class representative and not the named parties, who direct and

manage these actions. Every experienced federal judge knows that any statements to the

contrary [are] sheer sophistry.” (quoting Greenfield v. Villager Indus., Inc., 483 F.2d 824, 832

n.9 (3d Cir. 1973))). Mack has demonstrated a familiarity with the claims, an intent to represent

individuals who received similar letters, and a willingness to continue participating in this case

on behalf of these individuals. The Court finds that Mack’s basic understanding of the case

suffices to fulfill her limited role as the class representative in this case. See Phillips v. Asset

Acceptance, LLC, 736 F.3d 1076, 1080 (7th Cir. 2013) (“To question her adequacy is to be

unrealistic about the role of the class representative in a class action suit. The role is nominal.”);

Eggleston v. Chicago Journeymen Plumbers’ Local Union No. 130, U.A., 657 F.2d 890, 896 (7th

Cir. 1981) (“[T]he class representative’s role is limited. It was found not to be enough to defeat

a class certification in Surowitz v. Hilton Hotels Corp., 383 U.S. 363, 366 (1966), that the named

plaintiff did not understand her complaint at all, could not explain the statements in it, had little

knowledge of what the lawsuit was about, did not know the defendants by name, nor even the

nature of the misconduct of the defendants.”).



                                                   11
   Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 12 of 15 PageID #:772




       Therefore, the Court finds that Mack has satisfied Rule 23(a)’s requirements and moves

to consideration of Rule 23(b)(3).

III.   Rule 23(b)(3)

       Rule 23(b)(3) allows for certification if “questions of law or fact common to class

members predominate over any questions affecting only individual members, and . . . a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). The predominance requirement is satisfied when

“common questions represent a significant aspect of [a] case and . . . can be resolved for all

members of [a] class in a single adjudication.” Messner, 669 F.3d at 815 (alterations in original)

(quoting 7AA Wright & Miller, Federal Practice & Procedure § 1778 (3d ed. 2011)). In other

words, a plaintiff can meet the predominance requirement by using common evidence to prove

the class members’ claims. Id. Defendants do not challenge predominance, and the Court finds

it exists here, where the viability of the class claims depends on the same question of whether an

unsophisticated consumer would find the form letter misleading. See Bell v. PNC Bank, Nat’l

Ass’n, 800 F.3d 360, 378 (7th Cir. 2015) (“[A] common question predominates over individual

claims if ‘a failure of proof on the [common question] would end the case’ and the whole class

‘will prevail or fail in unison.’” (second alteration in original) (quoting Amgen, 568 U.S. at 460)).

       Defendants do argue, however, that Mack has not demonstrated the superiority of

pursuing this case as a class action over other means of resolving the issues. Class actions are

typically considered superior “where potential damages may be too insignificant to provide class

members with incentive to pursue a claim individually.” Jackson v. Nat’l Action Fin. Servs.,

Inc., 227 F.R.D. 284, 290 (N.D. Ill. 2005); see Mace v. Van Ru Credit Corp., 109 F.3d 338, 344

(7th Cir. 1997) (“The policy at the very core of the class action mechanism is to overcome the



                                                 12
   Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 13 of 15 PageID #:772




problem that small recoveries do not provide the incentive for any individual to bring a solo

action prosecuting his or her rights.”). But Defendants ask the Court to reexamine the typical

practice of certifying FDCPA cases as class actions given the “realities of FDCPA litigation

nowadays” and the proliferation of FDCPA lawsuits. Doc. 65 at 12; see Vandehey v. Client

Servs., Inc., 390 F. Supp. 3d 956, 963 (E.D. Wis. 2019) (“It is not the purpose of the FDCPA . . .

to benefit attorneys.”). Although the Court agrees that FDCPA litigation has given rise to a

cottage industry for both plaintiff and defense counsel, the Court does not find that this alone

requires Mack and other potential members of the class to proceed on an individual basis. The

stakes for each individual class member remain low, even if attorneys may stand at the ready to

bring an FDCPA suit. See Crawford v. Equifax Payment Servs., 201 F.3d 877, 880 (7th Cir.

2000) (“Because these are small-stakes cases, a class suit is the best, and perhaps the only, way

to proceed.”). And while Defendants claim the alleged violation in this case falls outside the

type of abusive practices that prompted Congress to enact the FDCPA, regardless of where it

falls on the spectrum of FDCPA violations, the FDCPA “explicitly contemplates class actions for

statutory damages.” Gammon v. GC Servs. Ltd. P’ship, 162 F.R.D. 313, 321 (N.D. Ill. 1995).

Judicial economy also supports allowing this case to proceed as a class, addressing the common

questions about the form letter’s conformance with the FDCPA in one case instead of 613. See

Quinn v. Specialized Loan Servicing, LLC, 331 F.R.D. 126, 134 (N.D. Ill. 2019) (“Rather than

separately adjudicating hundreds of very similar individual cases, the most efficient method for

resolving these claims is a class action.”); Marquez, 2017 WL 4164170, at *10 (“[R]ather than

litigating the legality of the defendants’ form complaint over 100 (or 900) times, the Court can

resolve these claims in a signal blow.” (citation omitted)).




                                                 13
   Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 14 of 15 PageID #:772




       Finally, in connection with their argument concerning superiority, Defendants raise a

concern that not all class members suffered a concrete injury so as to satisfy Article III’s

standing requirements. In Spokeo, Inc. v. Robins, the Supreme Court held that “Article III

standing requires a concrete injury even in the context of a statutory violation.” --- U.S. ----, 136

S. Ct. 1540, 1549 (2016). The Seventh Circuit applied Spokeo to an FDCPA case, finding that a

plaintiff did not have standing where she “alleged nothing more than a bare procedural violation”

of the FDCPA because she did not suggest she would have used the information she claimed the

defendant omitted in violation of the FDCPA. Casillas v. Madison Ave. Assocs., 926 F.3d 329,

334, 339 (7th Cir. 2019). Defendants do not argue that Spokeo and Casillas call into question

Mack’s standing but rather that the need to consider each class member’s standing would require

individualized inquiries and defeat any advantages of a class action. In making this argument,

Defendants ignore that only the named plaintiff must have standing for the claim to proceed on a

classwide basis. See Kohen v. Pac. Inv. Mgmt. Co., 571 F.3d 672, 676 (7th Cir. 2009) (“[A]s

long as one member of a certified class has a plausible claim to have suffered damages, the

requirement of standing is satisfied.”). And without further briefing, the Court cannot determine

whether the alleged violation itself would satisfy the standing requirements set forth in Spokeo

and Casillas so as not to require any individual inquiries. See, e.g., Pierre v. Midland Credit

Mgmt., Inc., No. 16 C 2895, 2019 WL 4059154, at *5–6 (N.D. Ill. Aug. 28, 2019) (all class

members had standing, even in light of Casillas, because the FDCPA violation at issue

“presented an appreciable risk of harm to the recipients,” and each class member received the

identical letter and suffered the same injury); Volkman v. Enhanced Recovery Co., No. 18-C-91,

2018 WL 5282900, at *2 (E.D. Wis. Oct. 24, 2018) (individualized evidence of class member’s

injury not required where named plaintiff had standing and “each purported class member’s



                                                 14
   Case: 1:18-cv-06300 Document #: 71 Filed: 02/03/20 Page 15 of 15 PageID #:772




injury is the result of the same alleged conduct by ERC producing the same risk of financial

harm”). The Court therefore finds a class action to be the superior mechanism to resolve the

issues in this case and that Mack has carried her burden to demonstrate the propriety of class

certification. To the extent further proceedings reveal the need for individualized inquiries into

each class member’s injuries, the Court will address the continued viability of maintaining this

case as a class action at that time.

                                          CONCLUSION

        For the foregoing reasons, the Court grants Mack’s motion for class certification [49].

The Court certifies the following class under Rule 23(b)(3):

                All persons in the State of Illinois who, between September 14,
                2017 and September 14, 2018, sought validation of a debt within
                forty-five days of the mailing of an initial collection letter from
                Defendants Resurgent Capital Services, L.P. or LVNV Funding,
                LLC or their agents, and in response received a form letter that
                included a § 1692g validation notice.

The Court appoints Yvonne Mack as the class representative and David J. Philipps, Mary E.

Philipps, Angie K. Robertson, Larry P. Smith, and David M. Marco as class counsel.




Dated: February 3, 2020                                        ______________________
                                                               SARA L. ELLIS
                                                               United States District Judge




                                                 15
